Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148795                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  VIRGINIA C. KUKUK,                                                                                                 Justices
            Plaintiff-Appellant,
  v                                                                SC: 148795
                                                                   COA: 310616
                                                                   St. Clair CC: 10-002949-CZ
  HSBC BANK USA, NATIONAL
  ASSOCIATION, AS TRUSTEE FOR
  SEQUOIA MORTGAGE TRUST 2007-3,
  MERRILL LYNCH CREDIT CORP.,
  PHH MORTGAGE CORP., TROTT &
  TROTT, P.C., and NEW CENTURY
  MORTGAGE CORP.,
             Defendants-Appellees.

  ______________________________________/

        On order of the Court, the application for leave to appeal the January 14, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
           d0616
                                                                              Clerk